Citation Nr: 0301270	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  01-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
will be the subject of a future decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of 
the Sioux Falls, South Dakota, Medical and Regional Office 
Center (M&ROC) of the Department of Veterans Affairs (VA).  
The M&ROC determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for PTSD.

The Board notes that the veteran timely filed a notice of 
disagreement with the January 2000 rating decision and a 
statement of the case was issued.  The Board views the 
veteran's statement with additional evidence received in 
January 2001 as a timely substantive appeal.

The veteran presented testimony at a personal hearing in 
August 2002.  Unfortunately, the tape recording of the 
hearing testimony was damaged and a transcript of the 
hearing could not be obtained.  The veteran was advised of 
this and notified that he had the right to have another 
hearing; however, he declined.  He requested that his case 
be considered on the evidence of record.   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA 
and is now undertaking additional development on the issue 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104, (Jan. 23, 
2002); 38 C.F.R. § 19.9(a)(2)(2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002); 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  In February 1998 the M&ROC denied reopening a claim of 
entitlement to service connection for PTSD.  This decision 
was not appealed.

2.  The evidence submitted since the final February 1998 
rating decision bears directly or substantially upon the 
issue at hand, is not essentially duplicative or 
cumulative; and it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

CONCLUSION OF LAW

Evidence received since the final February 1998 rating 
decision wherein the M&ROC denied reopening the claim of 
entitlement to service connection for PTSD is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.104, 3.156(a), 3,159, 
3.326(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the February 
1998 rating decision wherein the M&ROC denied reopening a 
claim of entitlement to service connection for PTSD is 
reported in pertinent part below.

Service records show that the veteran was in the Republic 
of Vietnam from mid-August 1968 to late November 1968.  
Service medical records show that during that period he 
was hospitalized at Cam Ranh Bay for approximately one 
month from September to October 1968.  He was again 
hospitalized in mid-November and transferred back to the 
United States approximately 10 days later.  He requested 
and received a medical discharge for a disorder other than 
the issue on appeal.  

Service medical records are negative for complaints or 
findings of PTSD.  In the veteran's initial claim filed at 
separation from service, he did not claim PTSD.  

In June 1997 the veteran sought service connection for 
PTSD.  He claimed that he was diagnosed with PTSD two 
years earlier at the VA Medical Center at Fort Meade, 
South Dakota.  He was in a "SUPT" program at Ft. Meade 
approximately one year earlier.  He had been admitted in 
April 1997 to a VA Domiciliary for PTSD and was to be 
admitted to a PTSD treatment program at a VA Medical 
Center in California in July 1997.  

The record shows that in a rating decision in October 1997 
the M&ROC denied entitlement to service connection for 
PTSD.  Evidence reviewed consisted of VA hospital 
summaries, service medical records and service military 
records.  The medical evidence showed a diagnosis of PTSD.  
The veteran was requested to provide specific information 
concerning stressful events precipitating the claim but no 
response had been received at the time of the decision.    

The veteran was notified of the decision by letter dated 
in October 1997.  

The veteran submitted VA progress notes for July to August 
1997.  In the discharge summary in August 1997 the 
diagnosis of PTSD was not confirmed.  In a November 1997 
rating decision the M&ROC denied service connection for 
PTSD.  The M&ROC notified the veteran of the decision by 
letter dated in December 1997.  

In response to a letter from the veteran stating that he 
had not received a previous request for information, the 
M&ROC mailed in December 1997 the request for specific 
information regarding stressful events in support of a 
PTSD claim.

In February 1998 the M&ROC notified the veteran that as 
more specific information regarding his claim for service 
connection for PTSD had not been received, his claim was 
denied.  

In January 2000, the veteran submitted a statement 
including stressor information.  He stated that when he 
first landed at Da Nang there was a rocket/mortar attack 
as he was exiting from the plane.  While at Da Nang the 
base was routinely hit with rockets and mortars during the 
night interfering with sleep.  It was normal to find 
shrapnel on a daily basis around where he worked and 
lived.  He also had to pull perimeter guard duty when the 
base was under threat of being overrun.  However, they 
were not permitted to put a round in the chamber of the 
M16.  

Another stressor was when a type of canister landed on a 
corrugated roof while they were under attack by rockets 
and mortars.  Listening to the sound of it rolling on the 
roof without knowing what it was until it hit the ground 
seemed like a lifetime although it was only a few seconds.  

Other stressors were seeing body bags loaded on a trailer 
on the flight line waiting to be loaded on planes was 
stressful; having part of his bunker cave in during a 
rocket attack, and being on a plane with severely wounded 
soldiers.  

In addition, on the day he left Da Nang, his bunker took a 
direct hit and burned to the ground and he still does not 
know who made it and who did not.  

In a January 2000 rating decision, the M&ROC noted that it 
had denied service connection for PTSD because the 
presence of PTSD had not been confirmed.  The current 
evidence of record failed to furnish evidence to establish 
a clear diagnosis of PTSD.  The M&ROC considered that the 
evidence showed the veteran served in a combat supportive 
role but was not directly involved in combat himself.  The 
M&ROC determined that the information provided failed to 
include specific evidence which could be verified to 
establish that a stressful experience occurred.  The M&ROC 
concluded that the denial of service connection for PTSD 
was confirmed and continued.  

The veteran was notified of the decision by letter dated 
in February 2000.  He disagreed with the decision and 
initiated this appeal.  A statement of the case was issued 
in July 2000.  

In January 2001 he submitted a statement with medical 
evidence and a article from the Leatherneck Magazine 
entitled "Rocket Belt".  

Also submitted were treatment records for hospitalization 
in March 1997 for PTSD and a January 1997 consultation 
request with a provisional diagnosis of PTSD.  In 
addition, duplicate copies of medical treatment records 
dated in 1996 were submitted.  

Treatment records for the period of hospitalization from 
April to June 1997 were submitted.  A patient transfer 
note indicated, in pertinent part, the following 
diagnoses:  alcohol dependency, methamphetamine abuse, 
bipolar disorder, and history of PTSD, combat associated.  

Other medical treatment records included outpatient 
records from January 1995 to January 2000 from VA Black 
Hills showing treatment for PTSD and depression.

In May 1997 a "SART" diagnostic summary shows the veteran 
presented for treatment for substance abuse at the VA 
Medical Center in Hot Springs, South Dakota.  The 
diagnostic impression was amphetamine dependence, PTSD per 
history, and bipolar disorder, not otherwise specified.  
An evaluation shortly after admission shows a diagnosis of 
PTSD with depression, amphetamine abuse, unspecified; and 
personality disorder, not otherwise specified.  

The report of an examination upon admission to an 
inpatient PTSD treatment program at the VA Medical Center 
in Palo Alto, California in July 1997 noted the veteran 
had a many year history of behavioral instability and 
substance abuse.  The veteran, however, dated the onset of 
his emotional problems to 1992 following a neck injury 
with residual pain that caused him to stop driving a 
truck.  He reported a recurring dream about severed feet 
in boots which he then decided had been an actual war zone 
experience.  He stated that he had been given boots at a 
clinic to wear home and found feet in them.  The findings 
of a mental status examination were reported.  The 
impression was polysubstance abuse in early remission, 
bipolar disorder, and PTSD, rule out dissociative 
affiliation syndrome.  He was admitted to a 45 day program 
with further assessment for diagnosis.  

The report of a "SUPT" Treatment Plan dated in May 1998 
noted that the veteran had been with the "SUPT" program 
sporadically over the past two years.  The diagnostic 
impression was PTSD, chronic, mild; depression, recurrent; 
amphetamine abuse; dysthymia; ETOH abuse until 1983; and 
polysubstance abuse by history.  .

A copy from U.S. Air Force records of "Air Base Defense in 
the Republic of Vietnam, 1961-1973" was provided to VA.  
This report reflects the dates and times of attacks at all 
Air Bases in Vietnam, the U.S. losses of both aircraft and 
casualties, RVN losses and VC/NVA losses.  The record 
notes 3 rocket/mortar attacks occurring at Da Nang in 
August 1968.  These occurred on August 23, 29, and 31st.  
Rocket attacks occurred on September 2nd, 4th, 18th , and 
29th.  No rocket/mortar attacks are recorded for November.  

The veteran presented testimony at a personal hearing in 
August 2002 before the undersigned member of the Board.  
Subsequently, he was advised that the tape of his hearing 
had been damaged and a transcript could not be obtained.  
The veteran was notified that he had a right to another 
hearing.  In November 2002 the veteran wrote that he did 
not wish to appear at a hearing.  He indicated that the 
hearing experience had been very difficult for him and 
medication had been prescribed since then for increased 
anxiety.  


Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U. S. Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999) (per curiam).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the 
claim was appealed to the Board.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

There is new legislation regarding the obligations of VA 
in assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
The VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to 
implement the provisions of the VCAA is effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
regarding new and material evidence, which is effective 
August 29, 2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Federal Register 
45620 (2001).

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002) ; 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.

In determining whether an injury or disease was incurred 
in or aggravated in service, the evidence in support of 
the claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.

Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).  The United States Court of appeals for Veterans 
Claims (CAVC) has held that the "term 'service 
connection', is used in section 1154(b) to refer to proof 
of incurrence or aggravation of [a] disease or injury in 
service, rather than to the legal standard for entitlement 
to payments for disability."  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  The effect of this law is that service 
connection will not be precluded for combat veterans 
simply because of the absence of notation of a claimed 
disability in the official service records.  However, the 
law does not create a presumption of service connection, 
and there must still be competent medical evidence 
relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as 
in the instant case.

The CAVC has held that, in order to prevail on the issue 
of service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during 
service or within an applicable presumptive period, 
"direct" service connection may nevertheless be 
established by evidence demonstrating the disability was 
in fact incurred or aggravated during the veteran's 
service.  See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(d) (2002).

Adjudication of a claim of service connection for PTSD 
requires the evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced 
by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).  If the veteran did not serve 
in combat, or if the claimed stressor is not related to 
combat, the record must contain corroborative evidence 
that the in- service stressor occurred.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  38 
C.F.R. § 4.125(a) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).


Analysis

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. §20.1103.  If new and material evidence is 
presented, VA must proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  However, the 
first element is whether new and material evidence has 
been submitted and if not, then the Board's analysis must 
end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be 
new and material evidence presented since the claim was 
last finally disallowed on any basis, not only since the 
claim was last denied on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  Under Evans, evidence is new if not 
previously of record and is not merely cumulative of 
evidence previously of record.

The basis for the M&ROC's October 1997 denial was that the 
evidence available for review did not establish that a 
stressful experience occurred.  The veteran was provided 
notice of the decision and appellate rights, but an appeal 
was not initiated from that decision.  Therefore the 
October 1997 rating decision became final.

In November 1997, the M&ROC denied service connection for 
PTSD after review of VA progress notes during July and 
August 1997.  The basis for the denial was that there was 
no confirmed diagnosis of PTSD and as previously noted, 
the veteran had not supplied information regarding 
specific events precipitating his claim.  Again in 
February 1998, the M&ROC denied the claim as the veteran 
had not submitted more specific information in regards to 
his claim for service connection for PTSD.  

Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the February 1998 decision, in the context 
of all the evidence of record.  

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding PTSD to warrant 
reopening the veteran's claim for service connection.  The 
veteran has submitted information regarding stressful 
incidents to support his claim to include rocket and 
mortar attacks.  Information prepared by the Air Force 
shows that there were some rocket/mortar attacks during 
the veteran's assignment at Da Nang.  In addition, 
additional treatment records show a diagnosis of PTSD.  
Furthermore, the veteran has indicated that he is in 
receipt of Social Security benefits based on PTSD.  
The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained, 
create a new factual basis in so far as presenting a more 
complete picture of the origins of PTSD.

The Board finds that the additional evidence when viewed 
with that previously of record is new and material 
evidence as defined by the regulation.  As such it is so 
significant that it must be considered in order to decide 
the merits of the claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
first element has been met.  As the Board noted earlier, 
development is being undertaken as to the issue of service 
connection for PTSD on the merits.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent only.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

